Dear Mr. Broussard:
In agreement with A.G. Op. No. 84-133 that you received, Mr. and Mrs. Chapman are designated trustees as well as settlors of the trust, they are entitled to a homestead exemption as long as there is a surviving spouse. See A.G. op. No. 84-133, attached hereto. The reference to Mr. Marcantel's opinion clearly states:
      However, if the settlor of the trust is also one of the trustees, or principal beneficiary . . . the property would be eligible for the (homestead) exemption as the beneficial interest in the property has been refrained by the settlor, either in his capacity as trustee or beneficiary.
If this office can be of further service to you in this matter, please feel free to contact us. With kindest regards, I remain,
Very truly yours,
                                   WILLIAM J. GUSTE, JR. ATTORNEY GENERAL
                                   BY: __________________________ A. KELL McINNIS, III Assistant Attorney General
AXM, III/rm Attachment